UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 2, 2017 (March 1, 2017) Reata Pharmaceuticals, Inc. (Exact name of Registrant as Specified in Its Charter) DELAWARE 001-37785 11-3651945 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2801 Gateway Dr, Suite 150 Irving, Texas (Address of Principal Executive Offices) (Zip Code) 2801 Gateway Drive; Suite 150
